DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel (US 2014/0227650 A1) in view of Yeh (US 6,152,018).
Regarding Claim 1, Wrobel discloses a protected combustion device having a double-layer structure comprising: a main body, which is double layered, including an inner-layer wall (see 2) and an outer-layer wall (see 1) disposed outside of and spaced from the inner-layer wall such that the inner-layer wall and the outer-layer wall include a hollow disposed therebetween (see the figure, reproduced below), wherein the inner-layer wall forms a fuel receptacle with an opening (see at least paragraph 0001: “The subject-matter of the invention is a container with internal circulation of air for candles, cemetery lamps or oils.”), wherein the outer-layer wall has an open end (indicated in the annotated figure below) and the open end defines a hole, wherein the hole is in communication with the hollow, and wherein the open end of the outer-layer wall forms a bottom side (indicated in the annotated figure below).

    PNG
    media_image1.png
    807
    468
    media_image1.png
    Greyscale

However, Wrobel does not disclose a protection device coupled to the main body, wherein the protection device includes a through hole extending therethrough and communicating with the hollow, wherein the protection device includes a slot extending along a periphery of the through hole and the bottom side is disposed in the slot.
Nonetheless, Yeh teaches a protection device 20 coupled to a main body 122, wherein the protection device includes a through hole extending therethrough (see Figs. 2-4; the cross-section illustrates that a through hole extends therethrough) and communicating with a hollow (defined by base 12), wherein the protection device includes a slot 21 extending along a periphery of the through hole and a bottom side is disposed in the slot (see Figs. 3 & 4).

    PNG
    media_image2.png
    835
    1574
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wrobel to incorporate a protection device coupled to the main body, wherein the protection device includes a through hole extending therethrough and communicating with the hollow, wherein the protection device includes a slot extending along 
Regarding Claims 2-4, Yeh, with reference to at least Fig. 4, further teaches wherein the protection device has an outer peripheral portion 23 and an inner peripheral portion 22 and includes the slot 21 disposed between the outer peripheral portion and the inner peripheral portion, wherein the outer peripheral portion includes a side delimiting a first lateral side of the slot, wherein the inner peripheral portion includes a side delimiting a second lateral side of the slot, and wherein the side of the outer peripheral portion extends in a height direction of the protection device higher than the side of the inner peripheral portion, with the side of the outer peripheral portion extending to an extent that is at a first height with respect to a bottom side of the protection device, and with the side of the inner peripheral portion extending to an extent that is at a second height, which is shorter than the first height, with respect to the bottom side of the protection device (see Yeh, Fig. 4); wherein the first and the second heights are higher than a bottom side of the slot (see again Yeh, Fig. 4); wherein the protection device 20 is releasably coupled to the main body (see Yeh, Fig. 2).
Regarding Claims 5 and 14, Wrobel discloses wherein the main body has a receiving portion (see the annotated figure above) formed by the inner-layer wall and the fuel receptacle is delimited by the receiving portion, wherein the main body has an interconnecting portion (see the annotated figure above) interconnecting the inner-layer wall and the outer-layer wall, inherent and/or obvious to make so in order to provide a means to add fuel to said receiving portion).
Regarding Claims 10-13, Yeh teaches wherein the bottom side (see Yeh, 122) and the slot 21 are in the same shape. Wrobel discloses wherein the outer-layer wall is in a form of a cylinder (see Wrobel, paragraph 0004: “…the external casing has a cylinder…”). Yeh teaches wherein the protection device 20 is releasably coupled to the main body 12.
Claims 6-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Yeh as applied to its parent claim above, and further in view of Levy (US 2009/0291400 A1).
Regarding Claims 6-8 and 15-16, Wrobel in view of Yen discloses wherein the inner-layer wall and the outer-layer wall are made from a transparent material (Wrobel discloses at paragraph 0003: “There are also glass containers which resemble a glass with candles put inside.” Therefore, the use of a transparent material such as glass would have been obvious to one having ordinary skill in the art); wherein the protection device is releasably coupled to the main body (see Yeh, Fig. 2).
Wrobel in view of Yeh does not disclose further comprising a wick and a retaining device, wherein the wick is inserted through the interconnecting portion and has an end disposed in the fuel receptacle and another end disposed outside of the main body, wherein the retaining device includes an inner periphery in frictional contact with the wick to securely hold the wick, and wherein the retaining device is disposed in the interconnecting portion; 
Nonetheless, Levy teaches a wick 22 and a retaining device 14, wherein the wick is inserted through an interconnecting portion (see 16, 34) and has an end disposed in a fuel receptacle (see 18) and another end disposed outside of a main body 12, wherein the retaining device includes an inner periphery in frictional contact with the wick to securely hold the wick, and wherein the retaining device is disposed in the interconnecting portion (see paragraph 0047: “Wick tube assembly 14 preferably includes an upwardly extended handle 38, an O-ring or other bushing 40 fitted to securely and resealably close and seal the fuel aperture 16, an upper ridge 42 and a lower ridge 44 to retain the bushing securely in place, and a wick 22 which should extend about a quarter inch above the upper edge of the wick tube and from there extend downward at least to the fuel reservoir floor and/or the base of the wick tube.”); wherein the retaining device is in a form of a sleeve (i.e., a wick-tube assembly), wherein the retaining device includes at least one gasket 40 mounted thereon, wherein the retaining device has an outer periphery defining at least one groove (see groove defined by ridge elements 42, 44) and the at least one gasket is mounted in the at least one groove (see Figs. 1 & 2), and wherein the at least one gasket abuts an inner periphery of the interconnecting portion (see Fig. 1).

    PNG
    media_image3.png
    570
    748
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Wrobel in view of Yen to further comprise a wick and a retaining device, wherein the wick is inserted through the interconnecting portion and has an end disposed in the fuel receptacle and another end disposed outside of the main body, wherein the retaining device includes an inner periphery in frictional contact with the wick to securely hold the wick, and wherein the retaining device is disposed in the interconnecting portion; wherein the retaining device is in a form of a sleeve, wherein the retaining device includes at least one gasket mounted thereon, wherein the retaining device has an outer periphery defining at least one groove and the at least one gasket is mounted in the at least .  
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel in view of Yeh and Levy as applied to its parent claim above, and further in view of Chen (US 2013/0330678 A1).
Regarding Claims 9 and 17, Wrobel in view of Yeh and Levy discloses wherein the protection device is releasably coupled to the main body (see Yeh, Fig. 2).
Wrobel in view of Yeh and Levy does not disclose wherein the wick is metallic.
Nonetheless, Chen teaches a metallic wick 1 for use with candles/lamps.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Wrobel in view of Yeh and Levy wherein the wick is metallic as taught and/or suggested by Chen, since Chen states at paragraphs 0018-0022 several advantages of metallic wicks including the advantage that the metallic wick cannot be carbonized or consumed thus maintaining a fixed height thereof, and the metallic wick heated by the flame causes fuel drawn to the end thereof to be vaporized and combusted more completely due to higher wick temperature, and the number of circles, the size of meshes, the surface roughness and the coating materials of the mesh member are adjustable to control ability of capillary action adapted for wicking various fuels with different viscosity, so that the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799